671 N.W.2d 741 (2003)
Warren F. SHELTON, Respondent,
v.
INDEPENDENT SCHOOL DISTRICT # 625, Self-Insured/Preferred Works, Relator, and
Twin Cities Spine Center, Fairview Health Services, Intervenors.
No. A03-1276.
Supreme Court of Minnesota.
December 1, 2003.
James S. Pikala, Christine Louise Tuft, Jennifer M. Spalding, Arthur, Chapman, Kettering, Smetak & Pikala, P.A., Minneapolis, for Relator.
Raymond R. Peterson, McCoy, Peterson & Jorstad, Minneapolis, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 6, 2003, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
Employee is awarded $1,200 in attorney fees.
  BY THE COURT:
  /s/Alan C. Page
  Associate Justice